Citation Nr: 1514343	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for complications associated with a November 2013 VA gastric sleeve surgery.  


REPRESENTATION

Appellant represented by:	Robert  Parker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981 and from June 1983 to February 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Regarding the TDIU claim, the Veteran testified at a video conference hearing at the RO in March 2012 before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In May 2012 the Board remanded the TDIU issue to the RO for further development and adjudicative action.

The Veteran underwent a gastric sleeve surgery in November 2013 and subsequently filed a claim for compensation pursuant to 38 U.S.C.A. § 1151 based on claimed complications from the November 2013 surgery.  The Veteran's 38 U.S.C.A. § 1151 claim was denied by the RO in a September 2014 rating decision.  In February 2015 correspondence, the Veteran disagreed with that determination.  

In a May 2014 rating decision, issued during the pendency of this appeal, the RO granted service connection for fibromyalgia and assigned an initial 40 percent disability rating, effective from May 16, 2007.  To the Board's knowledge, the Veteran has not disagreed with the RO's assignment of an initial 40 percent rating for the fibromyalgia.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review].  Additionally, in a January 2015 rating decision, the RO denied service connection for depression.  To the Board's knowledge, the Veteran has not disagreed with the RO's denial of service connection for depression.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  He receives disability benefits from the Social Security Administration, and argues that VA should find him unemployable because SSA has determined that he is unable to work.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

For VA purposes, total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361 . When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran has established service connection for fibromyalgia at 40 percent, essential hypertension at 10 percent, and right shoulder strain at 10 percent.  Based on these ratings, the Veteran has not met the threshold percentage requirements under 38 C.F.R. § 4.16 (a) for consideration of a TDIU as he does not have one disability rated at 60 percent or higher; or, a combined rating of 70 percent despite having one disability rated as 40 percent disabling.  

Veterans whose service-connected disabilities do not satisfy the threshold percentage requirements under 38 C.F.R. § 4.16(a) for TDIU may nevertheless qualify for TDIU on an extraschedular basis if they are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  VA regulations state that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are totally disabled.  38 C.F.R. § 4.16(b).  The Director of the Compensation and Pension Service considers the cases of Veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Extraschedular consideration for purposes of TDIU is based on whether a claimant's service-connected disabilities prevent him from working.

The Veteran has been found by SSA to be unemployable.  Thus, there is evidence that the Veteran may be unemployable for VA purposes despite the fact that the Veteran's disability ratings do not, singly, or in combination, meet the percentage threshold requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  

In this regard, however, the Veteran has a pending claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability as a result of VA gastric sleeve surgery, and the outcome of that claim could have an impact on the Veteran's TDIU claim insofar as it may increase the Veteran's combined disability rating if the claim were granted.  

The RO denied the 38 U.S.C.A. § 1151 claim in a September 2014 rating decision, and the Veteran disagreed with that determination in February 2015 correspondence.  The RO has not yet issued a Statement of the Case addressing the 38 U.S.C.A. § 1151 claim.  

The RO is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Regardless of whether the Veteran ultimately perfects an appeal to the Board as to the 38 U.S.C.A. § 1151 claim, the Veteran's TDIU claim must be addressed; and, depending on the outcome of the inextricably intertwined 38 U.S.C.A. § 1151 claim, the TDIU claim may require referral to the Director of Compensation Service for extraschedular consideration as directed by 38 C.F.R. § 4.16(b).  In the meantime, however, the RO should undertake additional development on the TDIU claim to determine the Veteran's level of education and accurate work history.

In this regard, the Veteran's work history is unclear.  Records obtained from the Social Security Administration (SSA) indicate that the Veteran last worked as a janitor.  The Veteran reported on his August 2008 TDIU claim form that his last employment was with the Navy when he was a jet engine technician.  At his March 2012 video conference, the Veteran testified that he worked in civil service for about 12 years following his Navy service doing the same type of work that he did for the Navy.  An October 2014 VA examination report, however, notes that the Veteran last worked as a cook.  

The examiner in October 2014 opined that the Veteran's service-connected shoulder condition impacted his ability to perform physical labor, but had not effect on sedentary occupations.  Regarding the fibromyalgia, the examiner found that the Veteran's fibromyalgia caused mildly decreased productivity in relation to fatigue that would mainly affect physical occupations, and it had minor effect on sedentary occupations, but would not prevent sedentary occupation.  The hypertension had no functional impairment with regard to employment.  Despite these medical findings, however, the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). As a result, a positive medical opinion regarding the issue of unemployability is not required in order to grant the claim

Accordingly, the case is REMANDED to the RO for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability resulting from November 2013 VA gastric sleeve surgery in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

2.  Clarify the Veteran's education and work history given the inconsistent work history noted in the record, and summarized above.  

3.  If, after completing the above requested development and any other development and/or action deemed appropriate, the threshold percentage requirement is not met for consideration of a TDIU under 38 C.F.R. § 4.16(a), then refer the Veteran's TDIU claim for extra-schedular consideration to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).  

4.  The AOJ should then review the record and readjudicate the TDIU claim on appeal.  If this claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


